Atkinson, J.
1. The bond contemplated in cases of appeal from a judgment in the court of • ordinary to the superior court, in the Civil Code, § 5011, must be filed in the court of ordinary. Sims v. Walton, 111 Ga. 866 (36 S. E. 966).
2. In no ease, except by consent of the parties, can an appeal be entered from the court of ordinary to the superior court until after a judgment has been rendered in the case by the court of ordinary. Brown v. Anderson, 13 Ga. 171 (4).
3. On the call of the case pending in the superior court upon appeal from the court of ordinary, the record failing to disclose that the bond was filed and approved in the court of ordinary, and showing affirmatively that the paper purporting to be an appeal was signed by the reputed surety and the attorney for the appellant before the rendition of the judgment in the court of ordinary, and there being no offer to amend by showing a mistake as to the date of the bond, the judgment dismissing the appeal will not be reversed.

Judgment affirmed.


All the Justices concur.